PLUMMER, J.
This is an action praying for the issuance of a writ of mandate requiring the board of control to audit and allow the claim of the County of Los Angeles for the sum of $12,963.48. The trial court sustained the .defendants’ demurrer to the petitioner’s petition without leave to amend. The matter is now before this court on appeal from the judgment entered after the sustaining of -the respondents’ demurrer as aforesaid. The same questions are involved in this action as were presented for determination in the case of County of Los Angeles v. State, ante, p. 291. [222 Pac. 153], For the reasons therein given, we think the writ of mandate was properly denied, and the judgment is therefore affirmed.
Finch, P. J., and Hart, J., concurred.